Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The amendment filed after non-final office action on May 21, 2021 is acknowledged and entered.  Claim 9 was amended and claims 2-8 were previously canceled.  The restriction requirement was deemed proper and made FINAL previously.  Claims 1 and 9 are examined on the merits of this office action.
Terminal Disclaimer
The terminal disclaimer filed on May 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 17/071660 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The objection to claim 9 is withdrawn in view of amendment of the claims filed May 21, 2021.

The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed May 21, 2021.

The rejection of Claims 1 and 9 on the ground of nonstatutory double patenting over Claims 1-2 copending Application No. 17/071660 in view of Gertzman (US6437018 B1, cited previously), Talton (US20080008766 A1, cited previously) and Stryker (DBM demineralized Bone Matrix, published online January, 2016) is withdrawn in view of the filing and approval of a terminal disclaimer on May 21, 2021.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 9 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Missos (US20080281431 A1, cited previously) in view of Gertzman (US6437018 B1, cited previously), Talton (US20080008766 A1, cited previously) and Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited previously).
Missos teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Missos also teaches that the bone powder is made via well-known freeze drying techniques (see paragraph 0036).
Missos is silent to saving/storing the gel in a jar or container for future use (in different amounts like 2cc, 4cc or 8cc) and freezing the composition.  
However, Gertzman teaches mixing demineralized bone powder into a hydrogel in a sterile chamber and placing in a sterile container for future use and/or storage (see second to last paragraph).
Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).

Please note, regarding the limitations found in Claim 1 “made from cut pieces freeze dried...wherein a volume of the particles is placed in a solution....the mixture is autoclaved...”(claim 1); “the cortical bone has the cute pieces having a width..." (claim 1); “wherein the cortical bone pieces are ground…” (Claim 1), “the particles are autoclaved over 1.25 hours including conditioning of 15 minutes, exposure of 30 minutes and drying of 30 minutes, the exposure being under heat of 121.1 degrees C at a pressure of 30.15 psi…” (claim 1),   MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (the bone gel) and does not depend on the method of production.
Regarding the limitations “…for storing at room temperature or frozen for later distribution to an end user” found in instant claims 1 and 9, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the 
Regarding the size of the bone particle (up to 125 µM (claim 1) or less than 150 uM (claim 9), the size of the bone particle is considered a result effective variable (see paragraph 0030 of Missos) depend on the desired filling effect. MPEP 2144.05 states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").”  Furthermore, it would be obvious to one of ordinary skill in the art to optimize the size of the bone particle in the gel. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding the limitation “…wherein the product when thawed is configured to form a moldable product without the addition of collagen or other gelatinous material” in instant claims 1 and 9, this is considered an intended use of the bone gel.   Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in when thawed) to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable of being molded without addition of collagen or other gelatinous materials.
Regarding claim 9, claim 9 is drawn a composition, a bone gel composition packaged in jars, wherein the bone gel consists only of cortical bone and sterile water.  The teachings of Missos in view of Gertzman, Talton and Stryker render obvious the bone gel composition and aliquoting the bone gel product into 2, 4 or 8 CC volume jars.
Regarding the limitations found in Claim 9 “preparing a second portion of cortical bone by shaving wherein cortical bone is cut into long pieces, cleaned and then shaved to form shavings of cortical bone tissue then freeze-drying the shavings, grinding the freeze-dried shavings to obtain a particle size less than 150 um and demineralizing the particles thereafter freeze-drying to form a second portion of DBM particles; 3 of 7Application No. 15/136,383 autoclaving a volume of the second portion of DBM particles mixed with sterile water in a 2:1 ratio by volume for a predetermined time of 1.25 hours including condition of 15 minutes, exposure of 30 minutes and drying of 30 minutes at a pre-set temperature and pressure during exposure of 121.1 degrees C. and 30.15 psi respectively to form a gelatin; cooling the gelatin made from the second portion”…MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (the bone gel) and does not depend on the method of production.
In addition, claim 9 recites several method steps of intended uses of the bone gel to create a putty or paste.  These limitations include “preparing a first portion of cortical bone by cutting the cortical bone into pieces, freeze- drying the pieces and then grinding into particles and demineralizing the ground create a malleable putty or paste”.
Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, claim 9 is drawn to a bone gel composition.  
Missos in view of Gertzman, Talton and Stryker teach the identical bone gel composition aliquoted in containers (jars) and thus, the composition is capable of being mixed with the “first portion” to form a putty or paste.  Furthermore, the bone gel as taught by Missos in view of Gertzman, Talton and Stryker would be capable (when thawed) to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable of being molded without addition of collagen or other gelatinous materials.

Response to Applicant’s Arguments.
	Applicant argues that “Applicant maintains the primary reference Missos requires a scaffold, and the carrier is a coating. What the examiner is doing in the present rejection is effectively destroying the primary purpose of the Missos invention which is a combination of elements requiring both the carrier and the scaffold. In fact, the carrier of Missos must be elevated to be a flowable liquid to work as a coating. The examiner is suggesting the claimed invention of claims 1 and 9 which results in a moldable bone gel product never is made into a flowable liquid for coating other elements. The examiner is impermissibly eliminating required features of Missos in an attempt to make this rejection and that is not permitted when it destroys the very essence of the Missos product. 

Nevertheless, it would have been obvious before the effective filing date of the claimed invention to store the composition of Missos comprising the bone gel (consisting of water and cortical bone) in a sterile, impervious container (a jar) in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to store the composition in a sterile, impervious container to reduce possible contamination of the gel prior to being able to use the gel for medical purposes.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  Furthermore it would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix at -20 degrees Celsius or lower to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of Missos.  There is a reasonable expectation of success given that freezing bone matrix compositions and aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.
In addition, Missos specifically teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches .

Claims 1 and 9 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Malinin (US20170112963 A1, cited previously) in view of Gertzman (US6437018 B1, cited previously), Talton (US20080008766 A1, cited previously) and Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited previously).
Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water in this example. The mixture was treated for 30 minutes with steam pressure of approximately 15 psi and temperature of approximately 120° C” see page 5, paragraph 0032).  Malinin teaches wherein the bone particles are only cortical (see paragraph 0025); the bone is freeze dried prior to combining with water (see paragraph 0026) and the particle size is 10-100 microns (see paragraph 0027).  Malinin teaches wherein the composition can be frozen for storage (see paragraph 0035).
Malinin is silent to saving/storing the gel in a jar or container for future use (in different amounts like 2cc, 4cc or 8cc) and freezing the composition.  
However, Gertzman teaches mixing demineralized bone powder into a hydrogel in a sterile chamber and placing in a sterile container for future use and/or storage (see second to last paragraph).
Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).

Please note, regarding the limitations found in claim 1 “made from cut pieces freeze dried...wherein a volume of the particles is placed in a solution....the mixture is autoclaved...”(claim 1); “the cortical bone has the cute pieces having a width..." (claim 1); “wherein the cortical bone pieces are ground…” (Claim 1), “the particles are autoclaved over 1.25 hours including conditioning of 15 minutes, exposure of 30 minutes and drying of 30 minutes, the exposure being under heat of 121.1 degrees C at a pressure of 30.15 psi…” (claim 1),   MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (the bone gel) and does not depend on the method of production.
Regarding the limitations “…for storing at room temperature or frozen for later distribution to an end user” found in instant claims 1 and 9, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the 
Regarding the size of the bone particle (up to 125 µM (claim 1) or less than 150 uM (claim 9), the size of the bone particle is considered a result effective variable. MPEP 2144.05 states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").”  Furthermore, it would be obvious to one of ordinary skill in the art to optimize the size of the bone particle in the gel. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding the limitation “…wherein the product when thawed is configured a moldable product without the addition of collagen or other gelatinous material” found in instant claims 1 and 9, this is considered an intended use of the bone gel.   Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable when thawed) to be configured as a moldable bone product without the inclusion of collagen or gelatinous materials.
Regarding claim 9, claim 9 is drawn a composition, a bone gel composition packaged in jars, wherein the bone gel consists only of cortical bone and sterile water.  The teachings of Malinin in view of Gertzman, Talton and Stryker render obvious the bone gel composition and aliquoting the bone gel product into 2, 4 or 8 CC volume jars.
Regarding the limitations found in Claim 9 “preparing a second portion of cortical bone by shaving wherein cortical bone is cut into long pieces, cleaned and then shaved to form shavings of cortical bone tissue then freeze-drying the shavings, grinding the freeze-dried shavings to obtain a particle size less than 150 um and demineralizing the particles thereafter freeze-drying to form a second portion of DBM particles; 3 of 7Application No. 15/136,383 autoclaving a volume of the second portion of DBM particles mixed with sterile water in a 2:1 ratio by volume for a predetermined time of 1.25 hours including condition of 15 minutes, exposure of 30 minutes and drying of 30 minutes at a pre-set temperature and pressure during exposure of 121.1 degrees C. and 30.15 psi respectively to form a gelatin; cooling the gelatin made from the second portion”…MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (the bone gel) and does not depend on the method of production.
In addition, claim 9 recites several method steps of intended uses of the bone gel to create a putty or paste.  These limitations include “preparing a first portion of cortical bone by cutting the cortical bone into pieces, freeze- drying the pieces and then grinding into particles and demineralizing the ground particles and thereafter freeze-drying the demineralized ground particles to form a first portion of DBM particles” (claim 9, lines 2-5); mixing the freeze-dried ground particles of the first portion with the gelatin from the second portion at a ratio of 80:20 or less gelatin to DBM to create a malleable putty or paste”.
Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, claim 9 is drawn to a bone gel composition.  
Malinin in view of Gertzman, Talton and Stryker teach the identical bone gel composition aliquoted in containers (jars) and thus, the composition is capable of being mixed with the “first portion” to form a putty or paste.  Furthermore, the bone gel as taught by Malinin in view of Gertzman, Talton and Stryker would be capable (when thawed) to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Malinin teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable of being molded without addition of collagen or other gelatinous materials.


Response to Applicant’s Arguments.
	Applicant argues that “Applicant has carefully reviewed the Malinin primary reference, now US patent 10549011. It is important to note Malinin was argued to be different from the prior art in that the bone particles originally called "bone fluff' did not have the lower surface areas of particles but rather much larger surface areas. The present invention differs greatly from Malinin and is ground to particles up to 125 microns of mineralized bone, then freeze dried and then demineralized. Malinin, as best understood, differs from the present invention. Malinin argued strenuously that his bone particles had high surface areas and differed from ground particles”.
Applicant's arguments have been fully considered but they are not persuasive.  The Examiner would like to point out that the instant claims require a bone gel consisting of cortical bone made from freeze dried particles and sterile water and wherein the particles are up to 125 microns.  Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin particle size is 10-100 microns (see paragraph 0027).  Thus, Malinin teaches the same particle size that falls within the claimed range of up to 125 microns.  Applicants have not provided any evidence that the bone gel of Malinin is distinct from the bone gel of the instant claims that only require a gel consisting of water and demineralized cortical bone particles up to 125 microns (see MPEP 716.01 (c)).  


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                           

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654